internal_revenue_service national_office technical_advice_memorandum date tam-131995-03 cc ita b03 number release date index uil no case-mis no ------------------------- ---------------------------------------------- ------------------------- ---------------------------------- ---------------------- ------------------------------ taxpayer's name taxpayer's address ---------------------------------------------- -------------------------------- --------------------------------------- ------------------------------- ----------------------------- ---------------- ------ ---------------------- taxpayer's identification no years involved date of conference legend taxpayer ---------------------------------------------- state x y ---------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- --------------------------------- date year year dollar_figurea dollar_figureb dollar_figurec dollar_figured ---------------- ------ ------ ---------------- ----------------- ------------------ ------------ tam-131995-03 dollar_figuree z ------------ ------ issue whether quarterly facility fee sec_1 paid in arrears by the taxpayer in connection with a revolving credit agreement may be deducted when paid under sec_162 of the internal_revenue_code conclusion the taxpayer may deduct these facility fees under sec_162 in the taxable_year in which they were paid facts the taxpayer an accrual basis taxpayer is a state x corporation engaged directly and through its various subsidiaries in the business of y in the course of its business the taxpayer entered into a revolving credit agreement in year with a consortium of commercial lenders for a term of z years under which it secured the right to utilize dollar_figurea of total credit through a revolving line of credit and letters of credit on date the agreement was amended and restated as the amended and restated revolving credit agreement the agreement under the agreement total credit utilization and remaining credit available was determined with reference to both the revolving credit line and letters of credit in other words the total combined amount could not exceed dollar_figurea the agreement allowed the taxpayer to borrow prepay and reborrow during its z- year term all amounts outstanding had to be repaid and outstanding letters of credit terminated at the end of the agreement arrears on the first business_day of the next quarter for each calendar_quarter and on the termination_date of the agreement each quarterly facility fee was computed based upon the average daily amount of the total commitment during the most recent previous quarter multiplied by a percentage which varied based upon the taxpayer’s credit rating at that time as determined by either standard and poor’s ratings group or moody’s investors service inc the agreement allowed the taxpayer to reduce the amount of the total commitment or to terminate the total commitment without penalty but the taxpayer did not exercise these options unless the taxpayer reduced the total commitment or caused a change in its credit rating the amount of each quarterly facility fee would remain the same throughout the term of the agreement regardless of whether the taxpayer drew down funds against the revolving line of credit or letters of credit in under the agreement the taxpayer was required to pay a quarterly facility fee in the term facility fees as used in this memorandum refers only to facility fees as defined and described in the taxpayer’s amended and restated revolving credit agreement date pursuant to the agreement the taxpayer’s failure to pay a facility fee when due tam-131995-03 this case the amount of the quarterly facility fee remained the same throughout the z- year term of the agreement or any other fee or interest due under the agreement would constitute an event of default under the agreement failure to remedy the default would provide grounds for the lenders to accelerate all obligations under the agreement and could ultimately cause a termination of the agreement the year taxable_year at issue it had letters of credit outstanding under the agreement throughout year ranging from dollar_figureb to dollar_figurec the taxpayer paid quarterly facility fees of dollar_figured in year for federal_income_tax purposes the taxpayer deducted these fees as paid in year connection with the agreement including separate letter_of_credit fees calculated based on the stated amount of each letter_of_credit and letter_of_credit issuance fees the taxpayer also incurred costs in year in the amount of dollar_figuree to secure the agreement and capitalized and amortized these costs over the z-year term of the agreement the separate letter_of_credit fees issuance fees and costs to secure the agreement are not addressed by this technical_advice_memorandum in addition to the quarterly facility fees at issue the taxpayer paid other fees in while the taxpayer did not have any revolving credit loans outstanding during law and analysis the issue in this case is whether the taxpayer was entitled to deduct under sec_162 the quarterly facility fees imposed under the agreement at the time they were paid in year the examining agents contend the facility fees were not deductible in year because the fees are analogous to the commitment_fees or standby charges addressed in revrul_81_160 1981_1_cb_312 under this revenue_ruling the service reasoned that loan commitment_fees are similar to the costs of an option and result in the acquisition of a property right ie the right to use money accordingly the ruling holds that the commitment_fees cannot be currently deducted but may be deducted ratably only when the property right is exercised or as a loss when the right expires using this reasoning the revenue agents argue that the taxpayer could not deduct any of its facility fees until the taxpayer drew down a loan under the agreement or until the rights under the agreement expired the taxpayer argues that the facility fees are distinguishable from the commitment_fees at issue in revrul_81_160 and are more akin to maintenance charges which are currently deductible under sec_162 the taxpayer also argues that its facility fees did not create or enhance any separate and distinct asset or produce any significant benefits extending beyond the taxable_year in which such costs were incurred thus the taxpayer concludes that such amounts could not be characterized tam-131995-03 as capital expenditures under sec_263 for the reasons described below we conclude that the facility fees at issue in this case may be deducted under sec_162 i whether the facility fees must be treated as capital expenditures under sec_162 provides a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to qualify as an allowable deduction under sec_162 an item must be paid_or_incurred during the taxable_year be for carrying_on_a_trade_or_business be an expense be a necessary expense and be an ordinary_expense 403_us_345 an expense incurred in a taxpayer’s business may qualify as ordinary and necessary if it is commonly and frequently incurred in the type of business conducted by the taxpayer and is appropriate and helpful in carrying on that business and is not in the nature of a capital_expenditure see 383_us_687 308_us_488 290_us_111 sec_263 prohibits deductions for capital expenditures sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property sec_1_263_a_-1 of the income_tax regulations provides that capital expenditures include amounts paid_or_incurred to add to the value or substantially prolong the useful_life of property owned by the taxpayer or to adapt property to a new or different use in addition sec_1_263_a_-2 provides that capital expenditures include the costs to acquire property having a useful_life substantially beyond the taxable_year under these rules the supreme court has held that an expenditure which serves to create or enhance a separate and distinct asset is necessarily capital in nature and must be capitalized under sec_263 see 403_us_345 in addition to this separate and distinct asset standard the supreme court has also held that costs must be capitalized under sec_263 if they generate significant future_benefits beyond the year in which the expenditure is incurred see 503_us_79 on date the service issued final regulations under sec_1_263_a_-4 regarding the deduction and capitalization of amounts paid to acquire and create intangibles because the year at issue in this technical_advice_memorandum predates the effective date of the regulations these regulations are not discussed or applied in this memorandum tam-131995-03 the supreme court has recognized that the decisive distinctions between current expenses and capital expenditures are those of degree and not kind indopco inc u s pincite quoting welch u s pincite therefore careful examination of the particular facts in each case is required we believe that the taxpayer’s facility fees are appropriate and helpful in carrying on the taxpayer’s business and that these types of fees are commonly and frequently incurred in the type of business conducted by the taxpayer therefore these expenditures represent ordinary and necessary expenses within the meaning of sec_162 nevertheless to qualify for a deduction under sec_162 the amounts at issue cannot constitute capital expenditures under sec_263 thus the facility fees cannot be deducted and must be capitalized if they serve to create or enhance a separate and distinct asset or if they generate significant long term benefits for the taxpayer first we do not believe that the facility fees paid in year served to create or enhance a separate and distinct asset with a useful_life extending substantially beyond the end of the taxable_year under the terms of the agreement each facility fee was due in arrears on the first business_day of the subsequent calendar_quarter and on the termination_date of the agreement the amount of each facility fee was based on the total commitment available during the previous quarter multiplied by a percentage which varied based on the taxpayer’s credit rating during that quarterly period for purposes of this computation the total commitment did not increase or decrease based on the amount of credit utilized by the taxpayer thus the amount of each facility fee was not tied to the use of credit under the agreement under these facts each facility fee appears more closely allocable to the three-month period preceding the payment of the fee than to any asset having a useful_life substantially beyond the taxable_year the mere fact that non-payment of a facility fee would have resulted in a default under the agreement and could ultimately cause a termination of the agreement does not establish that the fee is a cost of creating or enhancing a separate long-term asset accordingly as imposed each facility fee did not serve to create or enhance a separate asset but rather kept the agreement in place and as a result kept its terms available for a period not extending substantially beyond the taxpayer’s taxable_year for similar reasons the facility fees also did not produce significant future_benefits for the taxpayer as discussed above each facility fee was imposed in arrears on a quarterly basis and related only to the quarter on which it was based thus each facility fee compensated the counterparty only for the benefits enjoyed by the taxpayer during the three-month period prior to the date that the payment was due under the agreement in addition the agreement provided no indication that the payment of each facility fee generated any significant future_benefits to the taxpayer rather the taxpayer was required to pay another facility fee in each succeeding quarter to keep the agreement in place for the quarter to which the payment related accordingly the facility fees did not produce any significant future_benefits that would require capitalization under sec_263 tam-131995-03 in addition the facility fees in the present case are unlike the costs incurred in cases involving certain prepaid expenses origination costs and acquisition costs that must be capitalized under sec_263 in those cases taxpayers typically prepaid expenses to obtain rights benefits or economic interests that extended substantially beyond the taxable_year in which such payment was made see eg 796_f2d_116 5th cir payments made by lessors during the first months of 41-month lease for administrative services to be performed during the entire lease period had to be capitalized and amortized over the life of the lease 131_f2d_966 1st cir prepaid insurance premiums on policies running longer than a single taxable_year could not be deducted wholly in year in which they were paid but should have been deducted pro_rata for each one of tax years covered by such policies 113_f2d_81 5th cir advance_payments of rent made in consideration of a lease for a longer period of time had the character of capital investments whose benefits should be spread throughout the life of the lease 18_bta_1179 commissions fees and printing costs paid in one year by a taxpayer in securing a loan for or years were not deductible in full in the year of payment the reasoning underlying these cases is that the costs incurred in an earlier year resulted in the acquisition of a future right benefit or interest that extended beyond the year in which the costs were paid_or_incurred as a result the costs were not deductible immediately but were required to be capitalized and ratably recovered over the life of the right benefit or interest see eg lovejoy b t a pincite in the present case the facility fees at issue were not prepaid or incurred in one taxable_year to obtain a benefit that continued throughout the entire agreement rather the facility fees were paid in arrears following the end of each quarter during the term of the agreement under this agreement each facility fee related only to the period preceding the payment and did not secure for the taxpayer any new benefits rights or interests that extended beyond the taxable_year thus these facility fees are not analogous to prepaid expenses that benefit future periods and are not required to be capitalized under sec_263 ii whether revrul_81_160 applies to the taxpayer’s facility fees revrul_81_160 1981_1_cb_312 involved loan commitment_fees incurred pursuant to a bond sale agreement under which funds for construction were made available in stated amounts over a specified period the commitment_fees addressed in the ruling were calculated at a specified percent per annum based on the principal_amount of the unissued bonds the commitment_fees were paid_by the taxpayer for the purpose of having money made available when needed to preserve a firm price for and interest rate on the total bond issue the ruling stated that a loan commitment fee in the nature of a standby charge is an expenditure that results in the acquisition of a property right that is the right to the use of money such a loan commitment fee is similar to the cost of an option which becomes part of the cost of the property acquired tam-131995-03 upon exercise of the option therefore if the right is exercised the commitment fee becomes a cost of acquiring the loan and is to be deducted ratably over the term of the loan if the right is not exercised the taxpayer may be entitled to a loss deduction under sec_165 when the right expires sec_1_461-1 provides in part that under an accrual_method of sec_461 provides that in determining whether an amount has been sec_461 provides generally that the amount of any deduction shall be iii whether the facility fees were deductible in the year that they were paid based on the facts of this case we conclude that the payments in this case are not in the nature of the standby charges discussed in revrul_81_160 accordingly revrul_81_160 on its face does not apply to this case taken for the taxable_year which is the proper year under the method_of_accounting used in computing taxable_income incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than the taxable_year in which economic_performance occurs with respect to the liability accounting a liability is incurred and generally is taken into account in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability specific economic_performance rules are not provided elsewhere in this section or in any other regulation revenue_ruling or revenue_procedure economic_performance occurs as the taxpayer makes payments in satisfaction of the liability to the person to which the liability is owed on the first business_day of each calendar_quarter in arrears for the previous quarter because neither the statutory nor regulatory rules provide for an earlier time when economic_performance occurs with respect to the taxpayer’s liability for facility fees imposed under a revolving credit agreement economic_performance occurred under sec_1_461-4 as the taxpayer made payment to the lenders by that time all the events had occurred which established the fact of the liability and the amount of the liability could be determined with reasonable accuracy see sec_1_461-1 thus on the facts of this case the taxpayer incurred and could take into account the liability for the facility fees in the taxable_year in which the facility fees were paid pursuant to the terms of the agreement the taxpayer paid facility fees in year sec_1_461-4 provides that in the case of a taxpayer’s liability for which based upon the facts as submitted and the above discussion we conclude that these facility fees were not in the nature of capital expenditures under sec_263 tam-131995-03 specifically the payment of these fees did not create or enhance a separate and distinct asset with a useful_life extending substantially beyond the taxable_year nor did they generate significant future_benefits for the taxpayer moreover these facility fees are not described in revrul_81_160 rather the facility fees were properly characterized as ordinary and necessary business_expenses deductible under sec_162 accordingly the taxpayer was entitled to deduct the facility fees in the taxable_year incurred under sec_461 which was the taxable_year in which they were paid_by the taxpayer caveat sec_6110 of the code provides that it may not be used or cited as precedent a copy of this technical_advice_memorandum is to be given to the taxpayer
